EXHIBIT Funds from Operations (“FFO”) and Adjusted FFO, which is FFO adjusted to account for cash inflows or outflows associated with the deferred energy accounts, are presented here because NV Energy, Inc. (the “Company”) believes that these measures are useful to investors because the rating agencies use these measures when determining a company’s credit ratings.The cost of the Company’s debt, the ability of the Company’s subsidiaries to pay dividends to the Company, and other capital and operational costs and expenses are impacted by the Company’s credit ratings.The Company believes that net income (loss) is the most directly comparable GAAP measure to FFO. Since FFO excludes certain items includable in net income, reliance on the measure has limitations; management compensates for these limitations by using the measure simply as a supplemental measure that is weighed in the balance with other GAAP measures.FFO is not necessarily an indication of the Company’s cash flow available to fund cash needs.Additionally, it should not be used as an alternative to net income when evaluating the Company’s financial performance or to cash flow fromoperating, investing and financing activities when evaluating the Company’s liquidity or ability to make cash distributions or pay debt service.The FFO presented by the Company may not be comparable to the FFO presented by other utility companies. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. Funds From Operations (FFO) Year Ended December 31, 2009 2008 2007(1) Net Income $ 182,936 $ 208,887 $ 197,295 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 321,921 260,608 235,532 Deferred taxes and deferred investment tax credit 111,219 52,060 79,337 AFUDC (2)(debt and equity) (44,503 ) (67,968 ) (57,776 ) Carrying charge on Lenzie Generating Station - - (16,080 ) Reinstated interest on deferred energy - - (11,076 ) Gain on sale of investment - - (1,369 ) Other, net (2,004 ) 100,482 71,543 FFO (Before Deferred Energy) 569,569 554,069 497,406 Deferred energy 306,406 2,717 309,587 Adjusted FFO $ 875,975 $ 556,786 $ 806,993 Long-term debt $ 5,303,357 $ 5,266,982 $ 4,137,864 Current maturities of long-term debt 134,474 9,291 110,285 Total Debt $ 5,437,831 $ 5,276,273 $ 4,248,149 Interest expense (net of AFUDC - debt) (2) $ 334,314 $ 300,857 $ 279,788 AFUDC (2)(debt) 20,229 29,527 25,967 Adjusted Interest Expense $ 354,543 $ 330,384 $ 305,755 Total Debt/FFO 9.55 x 9.52 x 8.54 x Total Debt/Adjusted FFO 6.21 x 9.48 x 5.26 x FFO Interest Coverage 2.61 x 2.68 x 2.63 x Adjusted FFO Interest Coverage 3.47 x 2.69 x 3.64 x Total Shareholders' Equity $ 3,223,922 $ 3,131,186 $ 2,996,575 Total Capitalization (including current maturities of long-term debt) $ 8,661,753 $ 8,407,459 $ 7,244,724 Total Debt/Total Capitalization 62.78 % 62.76 % 58.64 % (1) Certain financial statement line items of prior year’s information have been re-grouped or reclassified to conform with current year presentation.The re-groupings or reclassifications have not affected previously reported results of operations or total shareholders’ equity. (2) Allowance for borrowed funds used during construction or allowance for equity funds used during construction. 1 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Nevada Power Company Funds From Operations (FFO) Year Ended December 31, 2009 2008 2007(1) Net Income $ 134,284 $ 151,431 $ 165,694 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 215,873 171,080 152,139 Deferred taxes and deferred investment tax credit 96,831 45,039 56,868 AFUDC (2)(debt and equity) (38,209 ) (45,980 ) (29,057 ) Carrying charge on Lenzie Generating Station - - (16,080 ) Reinstated interest on deferred energy - - (11,076 ) Other, net (34,291 ) 73,209 38,821 FFO (Before Deferred Energy) 374,488 394,779 357,309 Deferred energy 216,629 4,211 218,992 Adjusted FFO $ 591,117 $ 398,990 $ 576,301 Long-term debt $ 3,535,440 $ 3,385,106 $ 2,528,141 Current maturities of long-term debt 119,474 8,691 8,642 Total Debt $ 3,654,914 $ 3,393,797 $ 2,536,783 Interest expense (net of AFUDC - debt) (2) $ 226,252 $ 186,822 $ 174,667 AFUDC (2)(debt) 17,184 20,063 13,196 Adjusted Interest Expense $ 243,436 $ 206,885 $ 187,863 Total Debt/FFO 9.76 x 8.60 x 7.10 x Total Debt/Adjusted FFO 6.18 x 8.51 x 4.40 x FFO Interest Coverage 2.54 x 2.91 x 2.90 x Adjusted FFO Interest Coverage 3.43 x 2.93 x 4.07 x Total Shareholder's Equity $ 2,650,039 $ 2,627,567 $ 2,376,740 Total Capitalization (including current maturities of long-term debt) $ 6,304,953 $ 6,021,364 $ 4,913,523 Total Debt/Total Capitalization 57.97 % 56.36 % 51.63 % (1) Certain financial statement line items of prior year’s information have been re-grouped or reclassified to conform with current year presentation.The re-groupings or reclassifications have not affected previously reported results of operations or total shareholder's equity. (2) Allowance for borrowed funds used during construction or allowance for equity funds used during construction. 2 RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) Sierra Pacific Power Company Funds From Operations (FFO) Year Ended December 31, 2009 2008 2007(1) Net Income $ 73,085 $ 90,582 $ 65,667 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 106,048 89,528 83,393 Deferred taxes and deferred investment tax credit 32,548 24,598 (36,713 ) AFUDC (2) (debt and equity) (6,293 ) (21,988 ) (28,719 ) Other, net 30,368 22,872 29,451 Funds from Operations (Before Deferred Energy Costs) 235,756 205,592 113,079 Deferred energy 89,777 (1,494 ) 90,595 Adjusted FFO $ 325,533 $ 204,098 $ 203,674 Long-term debt $ 1,282,225 $ 1,395,987 $ 1,084,550 Current maturities of long-term debt 15,000 600 101,643 Total Debt $ 1,297,225 $ 1,396,587 $ 1,186,193 Interest expense (net of AFUDC debt) (2) $ 69,413 $ 72,712 $ 60,735 AFUDC (2)(debt) 3,044 9,464 12,771 Adjusted Interest Expense $ 72,457 $ 82,176 $ 73,506 Total Debt/FFO 5.50 x 6.79 x 10.49 x Total Debt/Adjusted FFO 3.98 x 6.84 x 5.82 x FFO Interest Coverage 4.25 x 3.50 x 2.54 x Adjusted FFO Interest Coverage 5.49 x 3.48 x 3.77 x TotalShareholder's Equity $ 1,009,258 $ 877,961 $ 1,001,840 Total Capitalization (including current maturities of long-term debt) $ 2,306,483 $ 2,274,548 $ 2,188,033 Total Debt/Total Capitalization 56.24 % 61.40 % 54.21 % (1) Certain financial statement line items of prior year’s information have been re-grouped or reclassified to conform with current year presentation.The re-groupings or reclassifications have not affected previously reported results of operations or total shareholder's equity. (2) Allowance for borrowed funds used during construction or allowance for equity funds used during construction. 3
